Citation Nr: 1410720	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-13 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) prior to April 2, 2005.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which increased the Veteran's disability rating for posttraumatic stress disorder (PTSD) to 50 percent, effective May 19, 2005, which has been interpreted to include a claim for TDIU.  In a February 2008 decision, the RO granted entitlement to a TDIU effective as of May 19, 2005, and the Veteran appealed from the effective date of that award.

This case was previously before the Board in January 2011 and November 2012; the complex procedural history was set forth in detail in the November 2012.  As such, the Board will only summarize the pertinent portions at this time.  The Veteran's paper claims file and paperless claims files have been reviewed.

In January 2011, the Board granted an earlier effective date of April 2, 2005, for the award of a 70 percent disability rating for PTSD.  The Board also remanded the issues of entitlement to an effective date earlier than April 2, 2005, for the award of a 70 percent rating for PTSD, and entitlement to an effective date earlier than May 19, 2005, for the award of a TDIU.  The Veteran appealed from this decision to the U.S. Court of Appeals for Veterans Claims (Court), with respect to the Board's notation that a September 2004 denial was final.  In an April 2012 Order, pursuant to a Joint Motion for Remand, the Court vacated the January 2011 Board decision to the extent that it denied an effective date earlier than September 2004 for a disability rating of 70 percent for PTSD, and remanded the case to the Board.

In a February 2011 rating decision, the RO implemented the Board's award of a 70 percent rating for PTSD effective as of April 2, 2005, and changed the effective date for the grant of a TDIU to April 2, 2005.  As such, the issue is as stated above.

In November 2012, the Board granted partial increased ratings for several periods on appeal for PTSD, such that the Veteran is now rated as 70 percent disabled for PTSD effective since January 1, 2004.  The Board also remanded the issue of entitlement to a TDIU prior to April 2, 2005, for further development.  

The appeal is again REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his PTSD has rendered him unemployable since 1998, when he last was last employed full-time, followed by periods of part-time work and unemployment.  As noted in the last Board remand, the Veteran meets the threshold percentage requirement for a TDIU as of January 1, 2004, based on his sole service-connected disability of PTSD.  38 C.F.R. § 4.16(a).  The issue of entitlement to a TDIU during the Veteran's period of temporary total disability due to hospitalization from October 27, 2003, to December 31, 2003, is moot.  

In response to the last remand, the RO obtained a VA medical opinion based on review of the claims file, which was authored in either March or December 2013.  The examiner opined that the Veteran was first unemployable due to his PTSD as of May 23, 2005.  In coming to this opinion, however, the VA examiner noted that the Veteran had steady employment at various points in 2003 through VA's incentive therapy and compensated work therapy programs.  These programs are in a protected environment or sheltered workshop, which are marginal employment and, therefore, do not constitute substantially gainful employment.  See 38 C.F.R. § 4.16(a); see also 38 C.F.R. § 21.6420(b) (distinguishing a "work adjustment program, incentive or therapeutic work program, vocational training in a rehabilitation facility, or employment in a rehabilitation facility or sheltered workshop" from "[f]Full- or part-time employment" for pension purposes).  

As such, the opinion is inadequate, and the case must be remanded for an addendum opinion regarding the effect of the Veteran's PTSD on his employability, without consideration of these periods of marginal employment as showing employability.  

The Veteran first met the schedular percentage threshold for a TDIU on January 1, 2004, after his temporary total rating for hospitalization that began October 27, 2003, which is moot.  Id.  Therefore, if the Veteran is found to be unemployable prior to October 27, 2003, the case must be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file to the VA examiner who provided the 2013 medical opinion as to employability, or another appropriate examiner if that individual is not available, for an addendum opinion.

The examiner should respond to the following:

(a)  Is it at least as likely as not (probability of 50 percent or more) that the Veteran's PTSD prevented him from securing and following a substantially gainful occupation consistent with his educational and work history prior to April 2, 2005?  The effects of age or any nonservice-connected disabilities should be disregarded; however, the effects of polysubstance abuse should be considered, as indicated in the November 2012 Board decision rating PTSD.

The examiner should be advised that the Veteran's positions in VA's incentive therapy and compensated work therapy programs are considered to be in a protected environment or sheltered workshop, i.e. marginal employment.  Therefore, they may not be considered as showing employability for these purposes.  

(b)  If it is found that the Veteran's PTSD at least as likely as not prevented him from securing and following a substantially gainful employment consistent with his educational and work history, identify the approximate date that this occurred. 

The examiner should provide a complete explanation for any opinion offered.  If a requested opinion cannot be offered without resorting to speculation, the examiner should indicate such and explain why a non-speculative opinion cannot be offered.

2.  If the Veteran is found to be unemployable due to his PTSD on or before October 26, 2003, then refer the Veteran's claim for TDIU for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b). 

3.  Thereafter, if the benefit sought remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).
 

_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

